Citation Nr: 1505465	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of service connection for chronic obstructive pulmonary disease (COPD), diabetes mellitus, type II, to include as a result of exposure to herbicides, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The more probative evidence shows that the Veteran's currently manifested tinnitus had its onset in service.  



CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

The Veteran asserts that he has bilateral tinnitus as a result of occupational noise exposure sustained while on active duty.  His occupational specialty was Combat Engineer, and the Veteran reports that as a demolitions specialist he was exposed to machine guns, demolitions, rifles, tanks, and artillery.  

January 2011 VA audiology examination noted that the Veteran reported constant, bilateral tinnitus for at least 20 years.  He stated it was a high pitched, medium volume sound that he had become used to.  The examiner opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of military service.  The rationale provided was that there was no direct link between tinnitus onset and time spent in the military.  The examiner also noted that the Veteran reported that he had noticed tinnitus symptoms for at least 20 years but could not be more specific, but he separated from service approximately 48 years ago.

At a July 2014 hearing, the Veteran credibly testified that he has had ringing in his ears ever since he could remember.  He described an incident in service in which he had arranged an explosive device to detonate around a tank, and he was too close to the tank when the device went off.  He stated the ringing began around that time frame and it has been constant since then.

In reviewing the evidence on appeal, the Board notes that while the January 2011 VA examiner provided a negative opinion, it is apparent that the opinion was based on the Veteran's statement that he noticed the tinnitus at least 20 years ago.  Although the Veteran could not specify at the examination the exact date of onset, he later credibly testified at the Board hearing that it began around the same time as a demolition incident in service.  

Based on the facts that the Veteran was exposed to excessive noise as a Combat Engineer and demolitionist, he testified that his tinnitus began in service and has continued since service, and he has a current diagnosis of bilateral tinnitus, the Board finds that service connection for bilateral tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Although the Board sincerely regrets any additional delay, the issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD), diabetes mellitus, type II, to include as a result of herbicide exposure, and hearing loss must be remanded for further development.  A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate the claims on appeal.  38 U.S.C.A. 5103A (West 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2014).

COPD

At a July 2014 Board hearing before the undersigned, the Veteran testified that he began having respiratory problems in 1964.  He stated that while on active duty he worked around various chemicals and is unsure whether these chemicals, including Napalm, are the cause of his currently diagnosed COPD.  The Veteran reported that he was diagnosed about 10 years ago at the VA in Huntington, West Virginia.  He stated that he is currently treated with medication for his COPD, and that he receives all of his treatment at the Huntington VAMC.

The Board notes that the claims file does not include any VA treatment records prior to March 2008.  Since the Veteran reports that he has been treated for COPD at the Huntington, VAMC for at least 10 years or more, a remand is necessary to obtain all of the Veteran's VA treatment records dated prior to March 2008.  

Diabetes Mellitus, Type II

At a July 2014 Board hearing before the undersigned, the Veteran testified that he was diagnosed with diabetes by a private doctor around 1995.  The Veteran stated that while stationed in Germany, as a demolition specialist, he was exposed to various unknown chemicals, mines, and explosives, to include what he believed was Napalm, and that these substances may have caused his diabetes.  He stated he was unsure if he was exposed to herbicides.  The Board notes that the claims file does not contain treatment records from the private physician the Veteran claims he saw in 1995.  Accordingly, the RO should contact the Veteran and request that he provide contact information for the private physician that diagnosed and treated his diabetes in 1995.  

As for the potential exposure to herbicides, the claims file does not include any service personnel records so it is unclear what base the Veteran was stationed at in Germany, what time frame he was overseas, and whether the location the Veteran was at in Germany is a location that was exposed to herbicides.  The Board notes that veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or along the Korean DMZ between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a) (6).  For all other allegations of herbicide exposure, the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) addresses the procedure to verify exposure to herbicide agents.  The M21-1MR directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center (JSRRC) for verification.  VBA Fast Letter 09-20 (May 6, 2009).  In this case, VA's duty to assist requires that the claim be remanded to comply with the development requirements of M21-1MR.  A remand is necessary for the RO to ask the Veteran for the approximate dates, location, and nature of the alleged exposure and for verification of whether herbicides were used as alleged.  

Hearing loss

The Veteran asserts that he has bilateral hearing loss as a result of occupational noise exposure sustained while on active duty.  His occupational specialty was Combat Engineer, and the Veteran reports that he was a demolitions specialist and was exposed to machine guns, demolitions, rifles, tanks, and artillery with no hearing protection.  

At a July 2014 hearing before the undersigned, the Veteran testified that his hearing loss became noticeable about 20 years ago when he had to yell "huh and hey" to people when they spoke to him, and has gotten progressively worse over time.  

A January 2011 VA audiology examination report reflects a diagnosis of bilateral sensorineural hearing loss.  The examiner opined that the Veteran's current hearing loss disability was less likely than not caused by or related to his military service.  The rationale provided was that the Veteran's hearing test results at separation were normal.

Unfortunately, the January 2011 opinion is not adequate for rating purposes.  Examinations are not adequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board notes that the rationale provided for the negative January 2011 opinion was the lack of evidence of hearing loss at separation.  The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, of the examiner's rationale, the opinion is inadequate on which to base a decision.  Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine the nature and etiology of any bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with Virtual VA or VBMS, any outstanding VA treatment records pertinent to the claims on appeal.  Specifically, VA treatment records from the Huntington VAMC in West Virginia prior to March 2008, and since November 2011, should be associated with the claim file.  

2.  Contact the Veteran and request he identify all private medical providers who have treated him for his diabetes, and any other condition on appeal.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.  

3.  The RO should make an effort to obtain the Veteran's personnel records, to include his DD-214, from the NPRC, or any other possible custodian of these records.  All records received should be associated with the claims file.  

4.  Ask the Veteran for the approximate dates, location, and nature of any alleged exposure to herbicides.  After waiting at least 30 days for a reply, furnish the Veteran's detailed description of exposure to Compensation Service, and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  

If Compensation Service's review confirms that herbicides were used as alleged, determine whether service connection is otherwise in order for the Veteran's diabetes mellitus, type II.  

If the exposure is not verified, follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n. 2-C-10 and refer the Veteran's pertinent information to the JSRRC with a request for verification of exposure to herbicides for the appropriate periods at the base the Veteran was stationed at in Germany.  Thereafter, determine whether service connection is otherwise in order for the Veteran's diabetes mellitus, type II.

5.  The RO shall schedule a VA audiological examination by an examiner other than the examiner who conducted the January 2011 VA examination so as to assess the nature and etiology of the Veteran's currently-diagnosed bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination, and that review should be noted in the opinion.  Following a review of the claims folder, the examiner should address whether it is at least as likely as not that the Veteran's bilateral hearing loss originated during active service, or is otherwise related to active service.  

The examiner should provide a clear rationale and basis for all opinions expressed.  Consideration must be given to the Veteran's assertion of noise exposure and continuity of symptomatology.  If it is the opinion of the examiner that the Veteran's current bilateral hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

6.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and the Veteran should thereafter be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


